~~~o~~k~        hither     Woartscn,   Page 7



under the tax lwy made by said d’s trlzt durlnng the gears
1323 to 1935 to pap aaid bond issue.      If said taxes are
aore than sufI’Scisnt   to sag all ol said bonCs, then, of
course,    the balance of the money colloc ted on t’ne tax lavied
specifically    to pay saw would below    to said dlstrkt.
               If,     as %ndiaated 5.n your letter,  the tax levied
specifloally          to pay the bonds has not boon or will not be
sufficient,          then said district  Ls authorizad to and may us8
sUCh pOrtiOn Of the stat8 tax Oollscted ShlO8 1935, SE I&‘ly
be neoesaary  to retire said bonds, both prinoipal    and La-
tereest, All  of the State tax oollected,   or that ?say be ool-
lactad shoe 1935, not raquired to ray the unpa:Bidportion
of said boonds aFtor same have been oredited Yith all the
money ColleOt8d under the tax lwied     for the geaars 192$ to
1935 should be and the lav requires saznu~e to be paid to ths
state Treasurer.


                                                very truly   yours
                                           ATTORXZYGA%RAL OP TEXAS



                                                       Gso. ii.   Dsrcus
                                                              Assistant